Citation Nr: 1014988	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a low back 
disability, to include degenerative disc disease of the 
lumbar spine.

2. Entitlement to service connection for a cervical spine 
disability, to include spondylosis of the cervical spine.

3. Entitlement to service connection for a right hip 
disability.

4. Entitlement to service connection for a prostate 
disability, to include benign prostatic hypertrophy (BPH) 
with prostatitis, including as due to exposure to herbicides.

5. Entitlement to service connection for bilateral glaucoma, 
including as due to exposure to herbicides.

6. Entitlement to service connection for soft tissue sarcoma, 
including as due to exposure to herbicides.

7. Entitlement to service connection for peripheral 
neuropathy of the feet, including as due to exposure to 
herbicides.

8. Entitlement to service connection for chloracne, including 
as due to exposure to herbicides.

9. Entitlement to service connection for a bilateral foot 
disorder, to include tinea pedis with onychocryptosis, hallux 
nails.

10.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD). 

11.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Mr. Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty from January 1968 to May 1969.

The first nine issues listed on the title page come to the 
Board of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  The Board issued 
a September 2009 decision denying the first nine issues 
listed on the title page.  However, the Veteran's request for 
a Board hearing had not been fulfilled, and the Board granted 
a motion to vacate the decision in November 2009 and schedule 
the Veteran for a Board hearing.  The Veteran was afforded a 
January 2010 videoconference hearing before the undersigned 
Acting Veterans Law Judge addressing all issues listed on the 
title page.  The transcript is of record.  

The July 2005 rating decision also denied entitlement to 
service connection for PTSD.  During the pendency of the 
appeals period, the RO granted service connection for PTSD in 
a June 2008 decision.  The Veteran submitted a timely notice 
of disagreement with the disability rating assigned for PTSD, 
and a statement of the case was issued in March 2009.  The 
Veteran submitted a timely April 2009 substantive appeal, and 
the issue for an increased PTSD rating is presently before 
the Board.  38 C.F.R. § 20.200.

In May 2008, the Veteran filed a TDIU claim.  The RO denied 
the claim in a March 2009 decision.  The Veteran filed a 
timely notice of disagreement and a timely substantive appeal 
following a statement of the case.  Thus, the issue of 
entitlement to TDIU is before the Board.  Id.

Additionally, in a July 2007 written statement, the Veteran 
raised new claims of entitlement to service connection for 
residuals of a right ankle injury and a respiratory 
condition.  The claim for service connection for a right 
ankle disability has been previously denied in a July 1997 RO 
decision that was final.  

Thus, the issues of whether new and material evidence was 
received to reopen a claim of entitlement to service 
connection for a right ankle disability and entitlement to 
service connection for a respiratory disorder have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The following issues: service connection for the disabilities 
of low back, cervical spine, right hip, prostate including as 
due to herbicide exposure, and bilateral foot, an initial 
rating in excess of 30 percent for PTSD, and entitlement to 
TDIU, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
bilateral glaucoma is related to the Veteran's period of 
active military service, including exposure to herbicides.

2. The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
diagnosed soft tissue sarcoma that is related to his period 
of active military service, including exposure to herbicides.

3. The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
diagnosed peripheral neuropathy of the feet that is related 
to his period of active military service, including exposure 
to herbicides.

4. The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
diagnosed chloracne that is related to his period of active 
military service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  Bilateral glaucoma was not incurred in or aggravated by 
active military service including exposure to herbicides nor 
may it be presumed to have been incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

2.  Soft tissue sarcoma was not incurred in or aggravated by 
active military service including exposure to herbicides nor 
may it be presumed to have been incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  Peripheral neuropathy of the feet was not incurred in or 
aggravated by active military service including exposure to 
herbicides nor may it be presumed to have been incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

4.  Chloracne was not incurred in or aggravated by active 
military service including exposure to herbicides nor may it 
be presumed to have been incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in September 2004, March 2005, and in 
April and July 2008 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  The RO provided notice 
of how disability ratings and effective dates are determined 
in March 2006 and April 2008.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  There is no evidence that additional records have yet 
to be requested.  Records obtained from the Social Security 
Administration (SSA) indicate that, in May 2004, the Veteran 
was found totally disabled and eligible for SSA disability 
benefits due to discogenic/degenerative back disorders and 
osteoarthritis and allied disorders.

The Board acknowledges that the Veteran was not afforded a VA 
examination as part of the development of his claims.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, and the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the Veteran has 
not presented competent evidence that he either has current 
diagnoses of the claimed disorders or, in the case of 
glaucoma, that it may be related to service, an examination 
is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate, including testifying before the undersigned 
Acting Veterans Law Judge in a January 2010 Board 
videoconference hearing.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

II.  Laws and Regulations 

The Veteran contends that he has bilateral glaucoma, soft 
tissue sarcoma, peripheral neuropathy of the feet, and 
chloracne due to Agent Orange exposure in Vietnam.

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116 that provides a presumption of 
exposure to herbicides for all Veterans who served in Vietnam 
during the Vietnam era, not just those who have a disease on 
the presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 
38 C.F.R. § 3.309(e). These diseases include soft tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), which become manifest after 
separation from service in Veterans who served in the 
Republic of Vietnam during the period from January 9, 1962, 
and ending on May 7, 1975; and acute and subacute peripheral 
neuropathy, and chloracne, if manifested to a degree of 10 
percent within one year of the last date of exposure.  38 
C.F.R. § 3.307(a)(6)(ii), 3.309(e).

The Board notes that glaucoma is not one of the diseases 
listed under 38 C.F.R. § 3.309(e) for which service 
connection may be presumed as a consequence of exposure to 
Agent Orange under 38 U.S.C.A. § 1116; see 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued notices in which it was determined that a 
presumption of service connection based upon exposure to 
herbicides used in Vietnam should not be extended to certain 
conditions.  Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the Veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the Veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

The first determination to be clarified is whether the 
Veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to Veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). The Board observes that the Veteran's service 
personnel records show that he served in Vietnam during the 
Vietnam era.  Thus, for adjudication purposes, he was 
presumptively exposed to Agent Orange.

Bilateral Glaucoma

As noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include 
glaucoma and, accordingly, the Veteran is not entitled to a 
presumption of service connection under the statutes and 
regulations.  Thus, even conceding the Veteran's exposure to 
Agent Orange, glaucoma is not a disorder presumptively 
service connected on the basis of herbicide exposure.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
However, the United States Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Thus, the Veteran may establish service connection 
for glaucoma by presenting competent evidence which shows 
that it is as likely as not that it was caused by in-service 
Agent Orange exposure.  Id.; 38 C.F.R. §§ 3.102, 3.303; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, bilateral glaucoma.  When 
examined for separation in May 1969, the Veteran's visual 
acuity for distance was 20/20 in each eye and an eye 
abnormality was not noted. 

Post service, VA outpatient records dated in June 2004 
reflect evidence of primary open angle glaucoma in each eye.  
Subsequent VA records also include this diagnosis.

The Veteran has contended that service connection should be 
granted for bilateral glaucoma.  Although the evidence shows 
that the Veteran currently has primary open angle bilateral 
glaucoma, no competent medical evidence has been submitted to 
show that this disability is related to any incident of 
active service.  The record reflects that his visual acuity 
and eyes were normal on separation from service and the first 
post service evidence of record of bilateral glaucoma is from 
2004, nearly 35 years after the Veteran's separation from 
service.  In short, no medical opinion or other medical 
evidence relating the Veteran's bilateral glaucoma to service 
or any incident of service, including exposure to herbicides, 
has been presented.  Nor is service connection currently in 
effect for diabetes as raised by the Veteran's agent such as 
to warrant a grant of the benefits sought on a secondary 
basis.  38 C.F.R. § 3.310.

Upon review of the probative and competent medical evidence 
of record, the Board finds that service connection is not 
warranted for bilateral glaucoma.  In reaching this 
determination, the Board notes that the Veteran's service and 
post-service medical records, as well as his written 
statements, clearly indicate that his bilateral glaucoma was 
not diagnosed until many years after service.  

Soft tissue sarcoma

The Veteran contends that he has soft tissue sarcoma as a 
result of Agent Orange exposure during active service. 

As noted, diseases or disorders that have been positively 
associated with Agent Orange include soft tissue sarcoma.  
Thus, conceding the Veteran's exposure to Agent Orange, soft 
tissue sarcoma is a disorder that is presumptively service 
connected on the basis of herbicide exposure.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 3.309.

However, the Board concludes that the probative evidence of 
record does not support a finding that service connection for 
soft tissue sarcoma is warranted.

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, a soft tissue sarcoma.  When 
examined for separation in May 1969, a soft tissue sarcoma 
was not noted.

Post service, the VA and non-VA medical records, dated from 
1968 to 2009, are not referable to complaints or diagnosis 
of, or treatment for, a soft tissue sarcoma.  An April 1979 
private medical record indicates that an x-ray of the 
Veteran's right middle finger showed a soft tissue swelling 
with no evidence of acute bone injury. In August 1982, a 
private medical record indicates that the Veteran had a large 
sebaceous cyst in the right neck.

VA outpatient records show that, in February 2004, the 
Veteran underwent surgical aspiration of a right anterior 
neck mass and results were benign.  The pathological 
diagnosis indicates that he had an epidermal cyst with 
foreign body granuloma.  A May 2004 VA record reflects that 
pathology results showed that the Veteran had an epidermal 
inclusion cyst with no recurrence.  There is no medical 
evidence showing a diagnosis of a sarcoma.

Although the Veteran contends that service connection is 
warranted for soft tissue sarcoma, the record demonstrates 
that no soft tissue sarcoma was found in service or on 
separation from service.  In short, no medical opinion or 
other medical evidence shows that the Veteran currently has a 
soft tissue sarcoma.  In the absence of a current diagnosis 
of this disability, the claim must be denied.  38 C.F.R. 
§§ 3.303, 3.307, 3.309; Rabideau, 2 Vet. App. at 143.

Peripheral Neuropathy of the Feet

The Veteran asserted that he has peripheral neuropathy of the 
feet due to Agent Orange exposure.

As noted, diseases or disorders that have been positively 
associated with Agent Orange include acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).  Thus, conceding the Veteran's exposure to 
Agent Orange, acute and subacute peripheral neuropathy are 
disorders that are presumptively service-connected on the 
basis of herbicide exposure.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.307, 3.309.

However, the Board finds that the competent medical evidence 
of record does not support a finding that service connection 
for peripheral neuropathy of the feet warranted.

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, peripheral neuropathy of the 
feet.  When examined for separation in May 1969, a 
neurological abnormality was not noted and the Veteran's feet 
were described as normal.  Post service, the VA and non-VA 
medical records, dated from 1968 to 2009, are devoid of a 
diagnosis of acute or subacute peripheral neuropathy. A March 
2004 clinical record indicates that the Veteran had a low 
back ache with tingling, numbness, and weakness in the right 
leg, with normal x-ray findings for which a MRI was to be 
ordered.  However, the records are not referable to a 
diagnosis of peripheral neuropathy of the feet.

The record fails to show peripheral neuropathy of the feet 
was found in service, within a year after the last date on 
which he was exposed to an herbicide agent during active 
military service, or on separation from service.  Moreover, 
in VA and non-VA medical records and examination reports 
after the Veteran's separation from service, there was no 
showing that the Veteran had peripheral neuropathy of the 
feet.  Furthermore, the Veteran has submitted no competent 
evidence of a current diagnosis of peripheral neuropathy.  
Without evidence of a current diagnosis of peripheral 
neuropathy, the claim is denied.  38 C.F.R. §§ 3.303, 3.307, 
3.309; Rabideau, 2 Vet. App. at 143.

Chloracne

As noted, diseases or disorders that have been positively 
associated with Agent Orange include chloracne that shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the Veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  Thus, chloracne is a 
disorder that is presumptively service-connected on the basis 
of herbicide exposure. See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.307, 3.309.

However, the Board finds that the medical evidence of record 
does not support a finding that service connection for 
chloracne is warranted.

Service medical records are entirely negative for complaints 
or diagnosis of, or treatment for, chloracne.  When examined 
for separation in May 1969, the Veteran's skin was described 
as normal.

Post service, private medical records dated in December 1983 
indicate that the Veteran was treated for a rash thought 
probably to be contact dermatitis.  In August 1982, the 
private records indicate that he was treated for cellulitis 
of the face.  The records are not referable to complaints or 
diagnosis of, or treatment for, chloracne.

The Veteran contends that service connection should be 
granted for chloracne. The record fails to show that 
chloracne was found in service, within a year after the last 
date on which he was exposed to an herbicide agent during 
active military service, or on separation from service.  
Moreover, in VA and non-VA medical records and on 
examinations after the Veteran's separation from service, 
there was no showing that the Veteran had chloracne.  In 
short, no medical opinion or other medical evidence showing 
that the Veteran currently has chloracne has been presented.  
Without evidence of a current diagnosis, service connection 
for chlorance including as due to herbicide exposure is 
denied.  38 C.F.R. §§ 3.303, 3.307, 3.309; Rabideau, 2 Vet. 
App. at 143.


ORDER

Service connection for bilateral glaucoma, including as due 
to exposure to herbicides, is denied.

Service connection for soft tissue sarcoma, including as due 
to exposure to herbicides, is denied.

Service connection for peripheral neuropathy of the feet, 
including as due to exposure to herbicides, is denied.

Service connection for chloracne, including as due to 
exposure to herbicides, is denied.


REMAND

The Veteran must be afforded VA examinations in conjunction 
with the issues under remand.  VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

At the January 2010 Board videoconference hearing, the 
Veteran provided lay testimony that he experienced pain in 
his back, neck, right hip, and both feet during active 
service.  The pain resulted from strenuous physical 
activities.  Although service treatment records do not 
document any specific complaints, the Veteran is competent to 
report his recollections of pain.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain).  
Recent VA treatment records show that the Veteran visited the 
VA podiatry clinic for nail debridement on numerous occasions 
and treatment for metatarsalgia of the left foot.  The 
Veteran has also sought medical treatment for complaints of 
back, neck, and right hip pain.  

The Veteran must be afforded a VA examination to address his 
complaints of back, neck, right hip, bilateral foot pain and 
prostatitis.  The claims file must be made available for the 
examiner to review, and the examiner will indicate receipt 
and review of the claims file in any report generated.  The 
examiner must interview and clinically examine the Veteran.  
All necessary tests and studies must be conducted.  

The examiner must note that the Veteran reported low back and 
right hip pain prior to entrance into active service 
following a motor vehicle accident in 1964.  After reviewing 
the record, the examiner must include an opinion as to 
whether there is clear and unmistakable evidence (CUE) that 
the Veteran had a chronic back and/or right hip disability 
prior to entrance into service.  If the examiner finds that 
Veteran had a chronic back disability and/or right hip 
disability prior to service, he or she must provide an 
opinion as to whether there is CUE that each disability was 
not aggravated during service.  If the examiner does not find 
that the Veteran had a chronic back and/or right hip 
disability prior to active service, he or she must express a 
medical opinion as to whether it is more or less likely that 
any current back and/or right hip disability is etiologically 
related to the Veteran's reports of strenuous physical 
activity during active military service.  A scientific 
rationale must accompany all opinions. 

Regarding prostatitis, the examiner must note that the 
Veteran received treatment in the early 1980s for prostate 
related symptoms and a November 1980 private medical record 
reflects a prostatitis diagnosis.  The examiner must express 
an opinion as to whether it is more or less likely that any 
current prostate disorder was initially manifest during 
active service, including herbicide exposure.  A scientific 
rationale must accompany the opinion.  

Lastly, the examiner must express a medical opinion as to 
whether it is more or less likely that any current diagnosis 
(or diagnoses) associated with complaints of neck and/or 
bilateral foot are etiologically related to the Veteran's 
reports of strenuous physical activity during active military 
service.  A scientific rationale must be included for all 
opinions.  

Regarding the increased rating claim for PTSD, the Veteran 
reported at the videoconference hearing that his PTSD 
symptoms have increased in severity since the May 2008 VA 
PTSD examination.  The RO/AMC must obtain an updated VA PTSD 
examination to determine the present level of severity of the 
Veteran's PTSD symptoms.  The claims file must be made 
available for the examiner to review, and the examiner will 
indicate receipt and review of the claims file in any report 
generated.  The examiner must interview and clinically 
examine the Veteran.  All necessary tests and studies must be 
conducted.  The VA examination report will include the 
present status of the Veteran's PTSD symptoms and an 
estimated global assessment of functioning (GAF) score.  

Finally, the issue of TDIU is on appeal.  However, the Board 
finds that it is intertwined with the issues presently 
remanded.  Therefore, further consideration must be deferred 
until the development requested for the other claims have 
been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
on one issue cannot be rendered until the other issue has 
been considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Determine if the Veteran has received 
any recent medical treatment.  Associate 
any outstanding VA or non-VA medical 
treatment records with the claims file.  
Furnish any forms for the authorization 
for the release of medical records 
necessary. 

2.  Schedule the Veteran for a VA 
examination(s) by a qualified medical 
professional(s) for his claimed service 
connected disabilities (Lumbar 
disability, cervical spine, right hip, 
prostatitis, and bilateral foot 
disorder).  The examination report(s) 
must include the following: 

(i) Indication that the examiner has 
received and reviewed the claims file.  

(ii) Findings from an interview and 
clinical examination of the Veteran 
pertaining to his low back, cervical 
spine, right hip, prostatitis, and 
bilateral foot disorder.  All 
necessary tests and studies must be 
conducted.  

(iii)  For the claimed cervical spine 
disability and bilateral foot 
disorder, the examiner must state 
whether it is more or less likely that 
any presently diagnosed disability is 
etiologically related to strenuous 
activity during active service.  A 
scientific rationale must accompany 
the opinion.  

(iv)  For the low back and right hip 
disabilities, the examiner must opine 
as to whether there is clear and 
unmistakable evidence (CUE) that the 
Veteran had a chronic low back and/or 
right hip disability prior to service; 
as reflected in his complaints of back 
pain on the Report of Medical History 
obtained at the time he entered 
service and his reports of pre-service 
right hip pain at the July 2007 RO 
hearing.  If the examiner determines 
there is CUE showing a chronic low 
back and/or right hip disability prior 
to service, he or she should state 
whether there is CUE showing that each 
disability did not increase in 
severity during active service.  

If a chronic low back and/or right hip 
disability is not found to preexist 
service, then the examiner must 
express an opinion as to whether it is 
etiologically related to service.  

(v)  For the claimed prostatitis, a 
medical opinion on whether it is more 
or less likely that the Veteran's 
prostatitis is related to active 
service, to include exposure to 
herbicide agents during service.  A 
scientific rationale must accompany 
the opinion.   

3.  Schedule the Veteran for a VA PTSD 
examination.  The claims file must be made 
available for review and the examiner must 
indicate receipt and review of the claims 
file in any report generated.  The 
examiner must interview the Veteran and 
conduct a mental status examination.  The 
examiner must provide a diagnosis or 
diagnoses within the criterion established 
by the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The examiner must also provide 
a GAF score and provide an explanation for 
the assigned GAF score.  

4.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


